UNPUBLISHED

UNITED STATES COURT OF APPEALS

FOR THE FOURTH CIRCUIT

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                       No. 97-5008

BILLY JOE BARKER,
Defendant-Appellant.

UNITED STATES OF AMERICA,
Plaintiff-Appellee,

v.                                                                       No. 98-4469

BILLY JOE BARKER,
Defendant-Appellant.

Appeals from the United States District Court
for the Southern District of West Virginia, at Bluefield.
David A. Faber, District Judge.
(CR-97-79)

Submitted: February 23, 1999

Decided: May 18, 1999

Before NIEMEYER, WILLIAMS, and MOTZ, Circuit Judges.

_________________________________________________________________

Affirmed by unpublished per curiam opinion.

_________________________________________________________________

COUNSEL

Hunt L. Charach, Federal Public Defender, Charleston, West Vir-
ginia, for Appellant. Rebecca A. Betts, United States Attorney, Steven
I. Loew, Assistant United States Attorney, Charleston, West Virginia,
for Appellee.

_________________________________________________________________

Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).

_________________________________________________________________

OPINION

PER CURIAM:

Billy Joe Barker was convicted by a jury of embezzling postal
funds in violation of 18 U.S.C. § 1711 (1994). Barker's counsel has
filed a brief pursuant to Anders v. California , 386 U.S. 738 (1967),
alleging that the district court erred by: (1) failing to remove a juror
from the venire after the juror disclosed that he had a prior felony
conviction; (2) sustaining, over defense objection, the Government's
challenge for cause of another venire member; (3) admitting evidence
that Barker gambled and wrote bad checks at a local Moose Lodge;
(4) allowing the Government to introduce Fed. R. Evid. 404(b) evi-
dence without advance notice; (5) failing to give a requested jury
instruction; and (6) improperly calculating Barker's sentence.
Although advised of his right to do so, Barker did not file a pro se
supplemental brief. Finding no error, we affirm.

Barker worked for the United States Postal Service for over twenty
years. Beginning in 1993, he was assigned to administer stamp vend-
ing machines at the post office and a local mall. His duties included
ordering stamps and stocking the machines, emptying the money out
of the machines, and depositing the money in a Postal Service bank
account. Routine audits in 1993 and 1994 revealed no discrepancies.
However, during a 1997 audit, Postal Inspectors discovered a short-
age of over $53,000 in the machines administered by Barker.

During jury selection, one of the jurors informed the court and both
counsel that he had been convicted of a felony in 1958 and served six-
teen months in prison. The juror assured the court that he could render

                    2
an impartial verdict, and, without objection from either party, the
court allowed the juror to sit on the panel. Since Barker failed to
object to the seating of the juror at trial, we review the district court's
decision for plain error and find none. See United States v. Olano, 507
U.S. 725, 732-33 (1993); United States v. Brewer , 1 F.3d 1430, 1434-
35 (4th Cir. 1993). Although convicted felons are statutorily excluded
from jury service,1 a criminal defendant does not have a correspond-
ing constitutional right to have convicted felons absolutely barred
from serving on his jury. See United States v. Boney, 977 F.2d 624,
633 (D.C. Cir. 1992); United States v. Uribe, 890 F.2d 554, 561 (1st
Cir. 1989). The Sixth Amendment only requires that the jury be free
from bias. See Boney, 977 F.2d at 633. In addition, 28 U.S.C. § 1867
(1994), which imposes strict procedural limitations, is the exclusive
means by which parties may challenge the selection of jurors.2 Since
Barker did not comply with the requirements of § 1867(a), this issue
was waived. Moreover, Barker fails to allege any prejudice from the
service of the juror in question. See Uribe, 890 F.2d at 562 (seating
of disqualified juror subject to harmless error analysis).

We likewise reject Barker's allegation that the district court errone-
ously sustained the Government's challenge of another juror for
cause. We will set aside a district court's factual decision to sustain
a challenge only for manifest error, and we find no such error here.
See Patton v. Yount, 467 U.S. 1025, 1037 n.12 (1984). During ques-
tioning, the juror, who at one time had been indicted by a state grand
jury, adamantly stated that he believed the grand jury system was
flawed, archaic, and should be abolished. Although the juror stated
that he could be impartial, the district court made the factual finding
that, based on the juror's demeanor and answers to questions, he
should be disqualified, and the record supports this decision.

We review the district court's evidentiary decisions for an abuse of
discretion and find that the challenged evidence was properly admit-
ted. See United States v. Aramony, 88 F.3d 1369, 1377-79 (4th Cir.
1996), cert. denied, ___ U.S. ___, 117 S.Ct. 1842 (1997). The Gov-
ernment notified Barker prior to trial that it intended to introduce evi-
_________________________________________________________________
1 See 28 U.S.C. § 1865 (1994).

2 See 28 U.S.C. § 1867(e) (1994).

                     3
dence of his gambling and writing bad checks at a local Moose
Lodge, and the district court admitted the evidence over defense
objection. We find that the district court correctly concluded that the
evidence was admissible to show Barker's motive and intent and that
it was not unfairly prejudicial. Moreover, the district court further
reduced the danger of prejudice by giving cautionary instructions dur-
ing the presentation of the evidence and prior to deliberations.

The Government also introduced evidence at trial that Barker left
the lodge on one occasion owing a $295 gambling debt, which was
paid by a lodge employee, and that he sometimes gambled with Susan
B. Anthony dollars.3 Barker did not object to the admission of this
evidence at trial. On appeal, he alleges that the district court commit-
ted plain error because the Government did not provide advance
notice that it would use this evidence. We disagree. The challenged
evidence was simply further evidence of Barker's gambling activities
at the lodge. Moreover, Barker fails to show that he was unfairly prej-
udiced by the admission of the evidence.

We review the district court's denial of Barker's requested jury
instruction for an abuse of discretion and find none. See United States
v. Stotts, 113 F.3d 493, 496 (4th Cir. 1997). The modified instruction
given by the district court merely deleted a second reference to the
defense's theory of the case. We find that the instruction the court
gave adequately reflected the defense's position and fairly stated the
controlling law. See United States v. Cobb, 905 F.2d 784, 788-89 (4th
Cir. 1990).

Finally, we find that the district court accurately determined Bark-
er's offense level under the Guidelines.4 We review the district court's
factual findings for clear error. United States v. Chatterji, 46 F.3d
1336, 1340 (4th Cir. 1995). In the present case, we find that the
record supports the district court's determination that Barker was
responsible for over $40,000 in losses.5 We reject Barker's claim that
_________________________________________________________________
3 The Government's theory at trial was that the Susan B. Anthony dol-
lars were embezzled from the stamp vending machines because the
machines accepted the coins.
4 U.S. Sentencing Guidelines Manual (1997).
5 The audit conducted by Postal Inspectors revealed a loss of over
$53,000.

                    4
the district court erred by enhancing his base offense level for perjury
pursuant to USSG § 3C1.1. The record shows that Barker repeatedly
denied embezzling the money and tried to shift the blame to others.
The district court properly applied the test for perjury set forth in
United States v. Dunnigan, 507 U.S. 87, 92-94 (1993) (defining per-
jury as "false testimony concerning a material matter with the willful
intent to provide false testimony, rather than as a result of confusion,
mistake, or faulty memory"); see also United States v. Keith, 42 F.3d
234, 240-41 (4th Cir. 1994) (applying Dunnigan ). The district court
properly enhanced Barker's base offense level because his conduct
involved more than minimal planning.6 The record supports the dis-
trict court's finding that, based on the amount of money embezzled
and the small amount of money in the vending machines at any given
time, Barker engaged in repeated acts of misconduct over a period of
time.7

We have examined the entire record in this case in accordance with
the requirements of Anders and find no meritorious issues for appeal.
The court requires that counsel inform his client, in writing, of his
right to petition the Supreme Court of the United States for further
review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel's motion must state that a copy thereof was served on the client.

Accordingly, we affirm Barker's conviction and sentence. We dis-
pense with oral argument because the facts and legal contentions are
adequately presented in the materials before the court and argument
would not aid the decisional process.

AFFIRMED
_________________________________________________________________

6 See USSG § 2B1.1(b)(4)(A).

7 See United States v. Marcum, 16 F.3d 599, 603 (4th Cir. 1994)
(applying the definition of "more than minimal planning" found in USSG
§ 1B1.1, comment. (n.1(f))).

                    5